






Real Estate Sales Contract




This contract to buy and sell real property is between Seller and Buyer as
identified below and is effective on the date (“Effective Date”) of the last of
the signatures by Seller and Buyer as parties to this contract and by Title
Company to acknowledge receipt of documentation from Seller, Buyer and Lender.




Seller:

Charles Trios, Trustee




Address: 300 Trois Lane, Fredericksburg, TX 78624







Phone: (830) 285-3415




Type of entity: Trustee for Wynthrop Barrington, Inc.







Buyer:

360 Global Wine Company




Address: One Kirkland Ranch Road, Napa, California




Phone: (203) 801-9684 (Mr. Jake Shapiro, CEO)




Type of entity: Corporation




Transaction Attorney:

Wayne Gronquist




Address:

1104 Nueces Street, Austin, Texas  78701




Phone:

512-478-7463




Fax:

512-478-1790




Property:




STATE OF TEXAS, COUNTY OF BURNET: 136.58 acres of land out of the Arthur Luckey
Survey No. 23, Abstract No. 530, and being a portion of that certain called
136.50 acres in a deed to Capital Marble and Granite Company, Inc. recorded in
volume 284, page 503 of the Burnet County Deed Records, and described herein as
Tract I of 10.19 acres, Tract II of 58.31 acres and Tract III of 68.08 of 68.08
acres. Survey bearing is the Texas Lambert Grid, Central Zone, NAD 83 and more
fully described in Exhibit A (“Land”), together with improvements to the Land
(“Improvements”), the leases associated with the Land and Improvements
(“Leases”), and Real and Personal property, including ownership of all Granite
deposited throughout the Property as described in Exhibit



1







--------------------------------------------------------------------------------



A (“Personal Property”).




Title Company:

First American Title  




Address:

3811 Bee Caves Road, Austin, Texas, 78746







Phone:

512-328-9655




Fax:

512-328-951




Purchase Price and Consideration:




Cash portion:

$2,500,000.00

  

Additional Payment:

$10,000,000.00 in a Convertible Note issued by the Buyer to  Wynthrop
Barrington, Inc. in consideration for this transaction and other good and
valuable services previously rendered, the sufficiency of which is hereby
acknowledged and accepted.

  

Services:

Seller agrees, as partial consideration for this sale, to serve as Trustee for
the Buyer.  Specifically, Seller and Trustee Charles Trios, agree to hold the
Property in trust for the benefit of the Buyer and to transfer title to the
Property as directed by the Buyer at close.

  

Total purchase price:

$12,500,000.00

  

Earnest Money:  

Due to the mutual promises and covenants contained herein, Seller waives any
Earnest Money requirement.







Surveyor:  Willis-Sherman Associates, Inc., 310 Main, Marble falls, Texas 78654,
(830) 693-3566, Fax (830) 683-5362




Survey Category:  Land Survey




Buyer’s Liquidated Damages: None




Seller’s Additional Liquidated Damages: None




County for Performance: Burnet County, Texas



2







--------------------------------------------------------------------------------









A.

Deadlines and Other Dates




All deadlines in this contract expire at 5:00 P.M. local time where the Property
is located. If a deadline falls on a Saturday, Sunday, or national holiday, the
deadline will be extended to the next day that is not a Saturday, Sunday, or
national holiday. A national holiday is a holiday designated by the federal
government. Time is of the essence.




1.

All available documentation will be delivered to Title Company by Friday, June
24, 2005




2.

Closing Date: Monday, June 27, 2005 or within 24 hours thereafter







3.

Closing Time: TBA by Title Company

 







B.

Closing Documents




1.

At closing, Seller will deliver the following items:




General Warranty Deed




Bill of Sale and Assignment




IRS Nonforeign Person Affidavit




Evidence of Seller’s authority to close this transaction




Any notices, statements, or certificates as specified in Exhibit D




2.

At closing, Buyer will deliver the following items:




Evidence of Buyer’s authority to consummate this transaction




$2,500,000 cash portion required via wire transfer from Buyer’s lender




Convertible Note to Wynthrop Barrington, Inc.




Deceptive Trade Practices Act waiver







The documents listed in this section B are collectively known as the “Closing
Documents.” Unless otherwise agreed by the parties before closing, the deed will
be prepared using the printed forms contained in appendix A of the current
edition of the Texas Real Estate



3







--------------------------------------------------------------------------------



Forms Manual (State Bar of Texas).













C.

Exhibits

The following are attached to and are a part of this contract if applicable:




Exhibit A—Description of the Land and Personal Property




Exhibit B—Representations; Environmental Matters




Exhibit C—Seller’s Records




Exhibit D—Notices, Statements, and Certificates




D.

Purchase and Sale of Property




Seller agrees to sell and convey the Property to Buyer, and Buyer agrees to buy
and pay Seller for the Property. The promises by Buyer and Seller stated in this
contract are the consideration for the formation of this contract.







E.

Title and Survey




1.

Review of Title. The following statutory notice is provided to Buyer on behalf
of the real estate licensees, if any, involved in this transaction: Buyer is
advised that it should either have the abstract covering the Property examined
by an attorney of Buyer’s own selection or be furnished with or obtain a policy
of title insurance.




2.

Title Commitment; Title Policy. “Title Commitment” means a Commitment for
Issuance of an Owner Policy of Title Insurance by Title Company, as agent for
Underwriter, stating the condition of title to the Land. The “effective date”
stated in the Title Commitment must be after the Effective Date of this
contract. “Title Policy” means an Owner Policy of Title Insurance issued by
Title Company, as agent for Underwriter, in conformity with the last Title
Commitment delivered to and approved by Buyer.




3.

Survey. “Survey” means an on-the-ground, staked plat of survey and
metes-and-bounds description of the Land, prepared by Surveyor or another
surveyor satisfactory to Title Company, dated after the Effective Date, and
certified to comply with the current standards and specifications as published
by the Texas Society of Professional Surveyors for the Survey Category.




4.

UCC Search. “UCC Search” means reports prepared by a nongovernmental or other
acceptable provider, stating the instruments that are on file in the Texas
secretary of state’s



4







--------------------------------------------------------------------------------



UCC records, the UCC records in the jurisdiction in which Seller is located, and
the UCC records of the county in which the Property is located, showing as
debtor Seller and all other owners of the Personal Property during the five
years before the Effective Date of this contract. The report of the Texas
secretary of state’s UCC records will be prepared by the Texas secretary of
state, the report of the UCC records in the jurisdiction in which Seller is
located will be prepared by a nongovernmental provider, and the report of the
county UCC records will be prepared by a nongovernmental provider.




5.

Delivery of Title Commitment, Survey, UCC Search, and Legible Copies. Seller
must deliver the Title Commitment to Buyer by the deadline stated in section
A.2.; the Survey by the deadline stated in section A.3.; the UCC Search by the
deadline stated in section A.4.; and legible copies of the instruments
referenced in the Title Commitment, Survey, and UCC Search by the deadline
stated in section A.5.




6.

Title Objections. Buyer has until the deadline stated in section A.6. (“Title
Objection Deadline”) to review the Survey, Title Commitment, UCC Search, and
legible copies of the title instruments referenced in them and notify Seller of
Buyer’s objections to any of them (“Title Objections”). Buyer will be deemed to
have approved all matters reflected by the Survey, Title Commitment, and UCC
Search to which Buyer has made no Title Objection by the Title Objection
Deadline. The matters that Buyer either approves or is deemed to have approved
are “Permitted Exceptions.” If Buyer notifies Seller of any Title Objections,
Seller has five days from receipt of Buyer’s notice to notify Buyer whether
Seller agrees to cure the Title Objections before closing (“Cure Notice”). If
Seller does not timely give its Cure Notice or timely gives its Cure Notice but
does not agree to cure all the Title Objections before closing, Buyer may,
within five days after the deadline for the giving of Seller’s Cure Notice,
notify Seller that either this contract is terminated or Buyer will proceed to
close, subject to Seller’s obligations to resolve the items listed in Schedule C
of the Title Commitment, remove the liquidated liens, remove all exceptions that
arise by, through, or under Seller after the Effective Date, and cure only the
Title Objections that Seller has agreed to cure in the Cure Notice. At or before
closing, Seller must resolve the items that are listed on Schedule C of the
Title Commitment, remove all liquidated liens, remove all exceptions that arise
by, through, or under Seller after the Effective Date of this contract, and cure
the Title Objections that Seller has agreed to cure.




F.

Representations

The parties’ representations stated in Exhibit B are true and correct as of the
Effective Date and must be true and correct on the Closing Date.




G.

Condition of the Property until Closing; Cooperation; No Recording of Contract




1.

Maintenance and Operation. Until closing, Seller will (a) maintain the Property
as it existed on the Effective Date, except for reasonable wear and tear and
casualty damage; (b) operate the Property in the same manner as it was operated
on the Effective Date; (c) comply with all contracts and governmental
regulations affecting the Property; (d) not transfer or dispose of any of the
Personal Property, except to sell inventory, replace equipment, and use supplies
in the normal course of operating the Property.



5







--------------------------------------------------------------------------------






2.

Casualty Damage. Seller will notify Buyer promptly after discovery of any
casualty damage to the Property. Seller will have no obligation to repair or
replace the Property if it is damaged by casualty before closing. Buyer may
terminate this contract if the casualty damage that occurs before closing would
materially affect Buyer’s intended use of the Property, by giving notice to
Seller within five days after receipt of Seller’s notice of the casualty (or
before closing if Seller’s notice of the casualty is received less than five
days before closing).




3.

Condemnation. Seller will notify Buyer promptly after Seller receives notice
that any part of the Property has been or is threatened to be condemned or
otherwise taken by a governmental or quasi-governmental authority. Buyer may
terminate this contract if the condemnation would materially affect Buyer’s
intended use of the Property by giving notice to Seller within five days after
receipt of Seller’s notice to Buyer (or before closing if Seller’s notice is
received less than five days before closing). If Buyer does not terminate this
contract, (a) Buyer and Seller will each have the right to appear and defend
their respective interests in the Property in the condemnation proceedings, (b)
any award in condemnation will be assigned to Buyer, and (c) if the taking
occurs before closing, the description of the Property will be revised to delete
the portion taken.




4.

Claims; Hearings. Seller will notify Buyer promptly of any claim or
administrative hearing that is threatened, filed, or initiated before closing
that affects the Property.




5.

Cooperation. Seller will cooperate with Buyer (a) before and after closing, to
transfer the applications, permits, and licenses held by Seller and used in the
operation of the Property and to obtain any consents necessary for Buyer to
operate the Property after closing and (b) before closing, with any reasonable
evaluation, inspection, audit, or study of the Property prepared by, for, or at
the request of Buyer.




6.

No Recording. Buyer may not file this contract or any memorandum or notice of
this contract in the real property records of any county. If, however, Buyer
records this contract or a memorandum or notice, Seller may terminate this
contract and record a notice of termination.




H.

Closing




1.

Closing. This transaction will close at Title Company’s offices at the Closing
Date and Closing Time. At closing, the following will occur:




a.

Closing Documents. The parties will execute and deliver the Closing Documents.




b.

Payment of Purchase Price. Buyer will deliver the Purchase Price and other
amounts that Buyer is obligated to pay under this contract to Title Company in
funds acceptable to Title Company..






6







--------------------------------------------------------------------------------



c.

Disbursement of Funds; Recording; Copies. Title Company will be instructed to
disburse the Purchase Price and other funds in accordance with this contract,
record the deed and the other Closing Documents directed to be recorded, and
distribute documents and copies in accordance with the parties’ written
instructions.




d.

Delivery of Originals. Seller will deliver to Buyer the originals of Seller’s
Records.




e.

Possession. Seller will deliver possession of the Property to Buyer, subject to
the Permitted Exceptions existing at closing and any lien and security interest
in favor of Seller’s Lender.




2.

Transaction Costs




a.

Seller’s Costs. Seller will pay the basic charge for the Title Policy; one-half
of the escrow fee charged by Title Company; the costs to prepare the deed; the
costs to obtain, deliver, and record releases of all liens to be released at
closing; the costs to record all documents to cure Title Objections agreed to be
cured by Seller; Title Company’s inspection fee to delete from the Title Policy
the customary exception for parties in possession; the costs to obtain the
Survey, UCC Search, and certificates or reports of ad valorem taxes; the costs
to deliver copies of any required  instruments described herein; and Seller’s
expenses and attorney’s fees.




b.

Buyer’s Costs. Buyer will pay one-half of the escrow fee charged by Title
Company; the costs to obtain, deliver, and record all documents other than those
to be recorded at Seller’s expense; the additional premium for the “survey/area
and boundary deletion” in the Title Policy, if the deletion is requested by
Buyer; the costs of work required by Buyer to have the survey reflect matters
other than those required under this contract; the costs to obtain financing of
the Purchase Price, including the incremental premium costs of mortgagee’s title
policies and endorsements and deletions required by Buyer’s lender; and Buyer’s
expenses and attorney’s fees.




c.

Ad Valorem Taxes. Ad valorem taxes for the Property for the calendar year of
closing will be prorated between Buyer and Seller as of the Closing Date.
Seller’s portion of the prorated taxes will be paid to Buyer at closing as an
adjustment to the Purchase Price. If the assessment for the calendar year of
closing is not known at the Closing Date, the proration will be based on taxes
for the previous tax year, and Buyer and Seller will adjust the prorations in
cash within thirty days of when the actual assessment and taxes are known.
Seller will promptly notify Buyer of all notices of proposed or final tax
valuations and assessments that Seller receives after



7







--------------------------------------------------------------------------------



the Effective Date and after closing. All taxes due as of closing will be paid
at closing. If the Property has been the subject of special valuation and
reduced tax assessments pursuant to the provisions of chapter 23, subchapter D,
of the Texas Tax Code with respect to any period before the closing and
additional taxes are assessed pursuant to section 23.55 thereof, the following
will apply:




At closing, the parties will determine the amount of deferred taxes payable if
the sale of the Property as herein contemplated were deemed as of the Closing
Date to constitute a change in the use of the Property that would result in the
“roll-back” or recapture of deferred taxes for the current year and all
preceding tax years for which the “roll-back” or recapture could be imposed
(“Potential Roll-Back Amount”). Seller will deposit at closing an amount equal
to the Potential Roll-Back Amount with Title Company, to be held in an
interest-bearing escrow account in accordance with the terms and conditions
hereinafter set forth (“Roll-Back Escrow Account”). If a subsequent change in
the use of the Property results in a roll-back of deferred taxes, the portion of
recaptured deferred taxes attributable to the period before the closing, if any,
will be paid from the Roll-Back Escrow Account and the portion of deferred taxes
attributable to the period from and after the closing, if any, will be paid by
Buyer (or its successors or assigns). On the earlier of (a) the date on which
there is no longer any statutory basis for recapturing any deferred taxes
attributable to the period before the closing or (b) the date on which all taxes
that may then potentially be recaptured for any period before the closing have
been recaptured, the remaining balance in the Roll-Back Escrow Account, if any,
will be distributed to Seller.




d.

Income and Expenses. Income and expenses pertaining to operation of the Property
will be prorated as of the Closing Date on an accrual basis and paid at closing
as a credit or debit adjustment to the Purchase Price. Invoices that are
received after closing for operating expenses incurred on or before the Closing
Date and not adjusted at closing will be prorated between the parties as of the
Closing Date, and Seller will pay its share within ten days of notice of Buyer’s
invoice.




e.

Postclosing Adjustments. If errors in the prorations made at closing are
identified within ninety days after closing, Seller and Buyer will make
postclosing adjustments to correct the errors within fifteen days of receipt of
notice of the errors.




f.

Brokers’ Commissions. Buyer and Seller each indemnify and agree to defend and
hold the other party harmless from any loss, attorney’s fees,



8







--------------------------------------------------------------------------------



and court and other costs arising out of a claim by any person or entity
claiming by, through, or under the indemnitor for a broker’s or finder’s fee or
commission because of this transaction or this contract, whether the claimant is
disclosed to the indemnitee or not. At closing, each party will provide the
other party with a release of broker’s or appraiser’s liens from all brokers or
appraisers for which each party was responsible.




3.

Issuance of Title Policy. Seller will cause Title Company to issue the Title
Policy to Buyer as soon as practicable after closing.




I.

Default and Remedies




1.

Seller’s Default. If Seller fails to perform any of its obligations under this
contract or if any of Seller’s representations is not true and correct as of the
Effective Date or on the Closing Date (“Seller’s Default”), Buyer may elect
either of the following as its sole and exclusive remedy:




a.

Termination; Liquidated Damages. Buyer may terminate this contract by giving
notice to Seller on or before the Closing Date and Closing Time. Unless Seller’s
Default relates to the untruth or incorrectness of Seller’s representations for
reasons not reasonably within Seller’s control, if Seller’s Default occurs after
Buyer has incurred costs to investigate the Property after the Effective Date
and Buyer terminates this contract in accordance with the previous sentence,
Seller will also pay to Buyer as liquidated damages the lesser of Buyer’s actual
out-of-pocket expenses incurred to investigate the Property after the Effective
Date or the amount of Buyer’s Liquidated Damages, within ten days of Seller’s
receipt of an invoice from Buyer stating the amount of Buyer’s expenses.




b.

Specific Performance. Unless Seller’s Default relates to the untruth or
incorrectness of Seller’s representations for reasons not reasonably within
Seller’s control, Buyer may enforce specific performance of Seller’s obligations
under this contract. If title to the Property is awarded to Buyer, the
conveyance will be subject to the matters stated in the Title Commitment.




2.

Buyer’s Default. If Buyer fails to perform any of its obligations under this
contract (“Buyer’s Default”), Seller may elect either of the following as its
sole and exclusive remedy:




a.

Termination; Liquidated Damages. Seller may terminate this contract by giving
notice to Buyer on or before the Closing Date and Closing Time. If Buyer’s
Default occurs after Seller has incurred costs to perform its obligations under
this contract and Seller terminates this contract in accordance with the
previous sentence, Buyer will also reimburse Seller for the lesser of Seller’s
actual out-of-pocket expenses incurred to perform



9







--------------------------------------------------------------------------------



its obligations under this contract or the amount of Seller’s Additional
Liquidated Damages, within ten days of Buyer’s receipt of an invoice from Seller
stating the amount of Seller’s expenses.




b.

Specific Performance. Seller may enforce specific performance of Buyer’s
obligations under this contract. If title to the Property is awarded to Buyer,
the conveyance will be subject to the matters stated in the Title Commitment.




3.

Liquidated Damages. The parties agree that just compensation for the harm that
would be caused by a default by either party cannot be accurately estimated or
would be very difficult to accurately estimate and the amounts provided above
are reasonable forecasts of just compensation to the non-defaulting party for
the harm that would be caused by a default.




4.

Attorney’s Fees. If either party retains an attorney to enforce this contract,
the party prevailing in litigation is entitled to recover reasonable attorney’s
fees and court and other costs.




J.

Miscellaneous Provisions




1.

Notices.   Any notice required by or permitted under this contract must be in
writing. Any notice required by this contract will be deemed to be delivered
(whether actually received or not) when deposited with the United States Postal
Service, postage prepaid, certified mail, return receipt requested, and
addressed to the intended recipient at the address shown in this contract.
Notice may also be given by regular mail, personal delivery, courier delivery,
facsimile transmission, or other commercially reasonable means and will be
effective when actually received. Any address for notice may be changed by
written notice delivered as provided herein. Copies of each notice must be given
by one of these methods to the attorney of the party to whom notice is given.




2.

Entire Contract.   This contract, together with its exhibits, and any Closing
Documents delivered at closing constitute the entire agreement of the parties
concerning the sale of the Property by Seller to Buyer. There are no oral
representations, warranties, agreements, or promises pertaining to the sale of
the Property by Seller to Buyer not incorporated in writing in this contract.




3.

Amendment.   This contract may be amended only by an instrument in writing
signed by the parties.







4.

Assignment.   Buyer may assign this contract and Buyer’s rights under it only to
an entity in which Buyer possesses, directly or indirectly, the power to direct
or cause the direction of its management and policies, whether through the
ownership of voting securities or otherwise, and any other assignment is void.
This contract binds, benefits, and may be enforced by the parties and their
respective heirs, successors, and permitted assigns.



10







--------------------------------------------------------------------------------






5.

Survival.   The obligations of this contract that cannot be performed before
termination of this contract or before closing will survive termination of this
contract or closing, and the legal doctrine of merger will not apply to these
matters. If there is any conflict between the Closing Documents and this
contract, the Closing Documents will control.




6.

Choice of Law; Venue; Alternative Dispute Resolution.   This contract will be
construed under the laws of the state of Texas, without regard to choice-of-law
rules of any jurisdiction. Venue is in the County for Performance, except as
otherwise provided by applicable law. Time permitting, the parties will submit
in good faith to an alternative dispute resolution process before filing a suit
concerning this contract.




7.

Waiver of Default.   It is not a waiver of default if the non-defaulting party
fails to declare immediately a default or delays taking any action with respect
to the default.




8.

Severability.   The provisions of this contract are severable. If a court of
competent jurisdiction finds that any provision of this contract is
unenforceable, the remaining provisions will remain in effect without the
unenforceable parts.




9.

Ambiguities Not to Be Construed against Party Who Drafted Contract.   The rule
of construction that ambiguities in a document will be construed against the
party who drafted it will not be applied in interpreting this contract.




10.

No Special Relationship.   The parties’ relationship is an ordinary commercial
relationship, and they do not intend to create the relationship of principal and
agent, partnership, joint venture, or any other special relationship.




11.

Counterparts.   If this contract is executed in multiple counterparts, all
counterparts taken together will constitute this contract.




12.

Confidentiality.   The parties will keep confidential this contract, this
transaction, and all information learned in the course of this transaction,
except to the extent disclosure is required by law or court order or to enable
third parties to advise or assist Buyer to investigate the Property or either
party to close this transaction.













_________________________________________

Charles Trois, Trustee

Date:















11







--------------------------------------------------------------------------------



_________________________________________

360 Global Wine Company

By: Jake Shapiro

Title: President and Authorized Signatory

Date:
















Title Company acknowledges receipt of a copy of this Agreement executed by both
Buyer and Seller.










First American Title










By:______________________________________

Name:

Title:

Date:



12







--------------------------------------------------------------------------------



Exhibit A




Description of the Land and Real or Personal Property




STATE OF TEXAS, COUNTY OF BURNET: 136.58 acres of land out of the Arthur Luckey
Survey No. 23, Abstract No. 530, and being a portion of that certain called
136.50 acres in a deed to Capital Marble and Granite Company, Inc. recorded in
volume 284, page 503 of the Burnet County Deed Records, and described herein as
Tract I of 10.19 acres, Tract II of 58.31 acres and Tract III of 68.08 of 68.08
acres. Survey bearing is the Texas Lambert Grid, Central Zone, NAD 83 and more
fully described in Exhibit A (“Land”), together with improvements to the Land
(“Improvements”), the leases associated with the Land and Improvements
(“Leases”), and Real and Personal property, including ownership of all Granite
deposited throughout the Property as described in Exhibit A (“Personal
Property”). See Attached Survey.







All personal property associated with the Land and Improvements, including all
right, title and interest to the Granite Materials and Granite Deposits found
throughout the property. See attached Granite Survey and Valuation






13







--------------------------------------------------------------------------------



Exhibit B




Representations; Environmental Matters




A.

Seller’s Representations to Buyer




Seller represents to Buyer that the following are true and correct as of the
Effective Date and will be true and correct on the Closing Date.




1.

Authority. Seller is Trustee duly operating under the laws of the state of Texas
with authority to convey the Property to Buyer. This contract is, and all
documents required by this contract to be executed and delivered to Buyer at
closing will be, duly authorized, executed, and delivered by Seller.




2.

Litigation. There is no litigation pending or threatened against Seller that
might affect the Property or Seller’s ability to perform its obligations under
this contract.




3.

Violation of Laws. Seller has not received notice of violation of any law,
ordinance, regulation, or requirements affecting the Property or Seller’s use of
the Property.




4.

Licenses, Permits, and Approvals. Seller has not received notice that any
license, permit, or approval necessary to operate the Property in the manner in
which it is currently operated will not be renewed on expiration or that any
material condition will be imposed in order to obtain their renewal.




5.

Condemnation; Zoning; Land Use; Hazardous Materials. Seller has not received
notice of any condemnation, zoning, or land-use proceedings affecting the
Property or any inquiries or notices by any governmental authority or third
party with respect to the presence of hazardous materials on the Property or the
migration of hazardous materials from the Property.




6.

No Other Obligation to Sell the Property or Restriction against Selling the
Property. Except for granting a security interest in the Property, Seller has
not obligated itself to sell the Property to any party other than Buyer.
Seller’s performance of this contract will not cause a breach of any other
agreement or obligation to which Seller is a party or to which it is bound.




7.

No Liens. On the Closing Date, the Property will be free and clear of all
mechanic’s and materialman’s liens and other liens and encumbrances of any
nature except the Permitted Exceptions, and no work or materials will have been
furnished to the Property that might give rise to mechanic’s, materialman’s, or
other liens against the Property other than work or materials to which Buyer has
given its consent.




8.

No Other Representation. Except as stated above or in the notices, statements,
and certificates set forth in Exhibit D, Seller makes no representation with
respect to the Property.






14







--------------------------------------------------------------------------------



9.

No Warranty. Seller has made no warranty in connection with this contract.




B.

“As Is, Where Is”




THIS CONTRACT IS AN ARMS-LENGTH AGREEMENT BETWEEN THE PARTIES. THE PURCHASE
PRICE WAS BARGAINED ON THE BASIS OF AN “AS IS, WHERE IS” TRANSACTION AND
REFLECTS THE AGREEMENT OF THE PARTIES THAT THERE ARE NO REPRESENTATIONS,
DISCLOSURES, OR EXPRESS OR IMPLIED WARRANTIES, EXCEPT FOR THE WARRANTY OF TITLE
STATED IN THE CLOSING DOCUMENTS AND SELLER’S REPRESENTATIONS TO BUYER SET FORTH
IN SECTION A OF THIS EXHIBIT B.




THE PROPERTY WILL BE CONVEYED TO BUYER IN AN “AS IS, WHERE IS” CONDITION, WITH
ALL FAULTS. SELLER MAKES NO WARRANTY OF CONDITION, MERCHANTABILITY, OR
SUITABILITY OR FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO THE PERSONAL
PROPERTY. ALL WARRANTIES, EXCEPT THE WARRANTY OF TITLE IN THE CLOSING DOCUMENTS,
ARE DISCLAIMED.




The provisions of this section B regarding the Property will be included in the
deed with appropriate modification of terms as the context requires.




C.

Additional Considerations




SELLER WILL CAUSE DELIVERY AND CONVEYANCE OF ALL MINERAL LEASES ON THE PROPERTY,
SAID LEASES EXPIRING ON OR ABOUT 2026. IN ADDITION, SELLER WILL PERSONALLY
GUARANTEE, THAT SHOULD BUYER DECIDE TO PURCHASE THE MINERAL RIGHTS FROM THE
CURRENT THIRD PARTY OWNER, THE TOTAL PURCHASE PRICE FOR SUCH RIGHTS SHALL NOT
EXCEED FIVE HUNDRED THOUSAND DOLLARS ($500,000). THIS PERSONAL SELLER GURANTEE
WILL BE IN EFFECT FOR THIRTY SIX (36) MONTHS FROM THE CLOSING DATE REFERENCED
HEREIN.












15







--------------------------------------------------------------------------------



Exhibit C




Seller’s Records




To the extent that Seller has possession of the following items pertaining to
the Property, Seller will deliver or make the items or copies of them available
to Buyer by the Closing Date referenced herein:




Governmental




governmental licenses, certificates, permits, and approvals




tax statements for the current year and the last 2 years




notices of appraised value for the current year and the last 2 years




records of any regulatory proceedings or violations (for example, condemnation,

environmental)







Land




soil reports




environmental reports




water rights




engineering reports




prior surveys




site plans







Facilities




as-built plans, specifications, and mechanical drawings for all improvements




warranty agreements




management, employment, labor, service, equipment, supply, and maintenance

agreements




insurance policies



16







--------------------------------------------------------------------------------






ADA and other building inspection reports




engineering reports




environmental reports




operating and maintenance plans (for example, asbestos maintenance plans)




Financial




books and records for the Property, if any




utility bills for the most recent 6 months of operation




Leases




Leases (if any)







any leasing agent agreements







  unpaid or contingent brokerage commissions (including commission on renewals)







  estoppel letters and/or subordination agreements if any



17







--------------------------------------------------------------------------------



Exhibit D




Notices, Statements, and Certificates




The following notices, statements, and certificates, if applicable, are attached
for delivery to Buyer, and Buyer acknowledges receipt of the notices,
statements, and certificates by executing this contract:




Notice concerning the bonded indebtedness of, or rates to be charged by, a
utility or other special district, described in sections 49.452 and
54.016(h)(4)(A) of the Texas Water Code, with the form of notice to be used
being dependent on whether the property is (1) located in whole or in part
within the extraterritorial jurisdiction of one or more home-rule municipalities
but is not located within the corporate boundaries of a municipality, (2)
located in whole or in part within the corporate boundaries of a municipality,
or (3) not located in whole or in part within the corporate boundaries of a
municipality or the extraterritorial jurisdiction of one or more home-rule
municipalities




Seller’s disclosure of the location of pipelines under the surface of unimproved
property to be used for residential purposes, described in section 5.013 of the
Texas Property Code




Notice of additional tax liability for vacant land that has been subject to a
special tax appraisal method, described in section 5.010 of the Texas Property
Code




Notice of deed restrictions, described in section 230.005 of the Texas Local
Government Code




Notice concerning underground storage tanks, described in section 334.9 of title
30 of the Texas Administrative Code




Notice concerning insulation to be installed in a new home, described in section
460.16 of title 16 of the Code of Federal Regulations




Lead-paint warning statement, described in section 745.100 et seq. of title 40
of the Code of Federal Regulations




Notice concerning asbestos, described in sections 1910.1001 and 1926.1101 of
title 29 of the Code of Federal Regulations




Notice containing the sale of property located outside the limits of a
municipality that the property may now or later be included in the
extraterritorial jurisdiction of a municipality and may now or later be subject
to annexation by the municipality, described in section 5.011 of the Texas
Property Code












18







--------------------------------------------------------------------------------



Notice concerning the purchaser’s three-day right of rescission under a contract
to purchase real property if (1) the seller or the seller’s agent solicits the
sale at a place other than the seller’s place of business; (2) the purchaser
submits the purchase contract to the seller or the seller’s agent at a place
other than the seller’s place of business; and (3) the consideration payable
under the purchase contract exceeds $100; unless either (1) the purchaser is
represented by a licensed attorney; (2) the transaction is negotiated by a
licensed real estate broker; or (3) the transaction is negotiated at a place
other than the purchaser’s residence by the person who owns the property, as
described in chapter 39 of the Texas Business and Commerce Code




Notice for unimproved property in a certificated service area of a utility
service provider, described in section 13.257 of the Texas Water Code




Insurance notice to applicant, described in section 343.104 of the Texas Finance
Code






19





